Citation Nr: 0424084	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-47 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits for 
glaucoma pursuant to the provisions of 38 U.S.C.A. § 1151 
(2003).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1969.
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (CAVC) from a May 24, 
2002 decision wherein the Board dismissed a claim for 
compensation benefits for glaucoma pursuant to the provisions 
of 38 U.S.C.A. § 1151.  In April 2003, the CAVC vacated the 
May 24, 2002 Board decision and remanded the case to the 
Board for readjudication consistent with the unopposed motion 
to remand that the VA Secretary had filed in the matter.  

The Board's correspondence in May 2003 to the veteran's 
attorney invited the submission of additional evidence and/or 
argument in support of the appeal.  In May 2003 the attorney 
advised the Board that he did not have anything else to 
submit.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The essence of the Secretary's unopposed motion to remand in 
the is case was that an October 1999 RO letter to the veteran 
constituted a decision letter that denied the appellant's 
application to reopen his claim and that the appellant's 
communication in December 1999 constituted a notice of 
disagreement.  

Thus subsequent communications between the parties that the 
Board relied on in its May 2002 decision did not affect the 
obligation to issue a statement of the case in response to 
the December 1999 notice of disagreement.  The Secretary 
argued that the Board should again remand the case to the RO 
to issue a statement of the case on the issue of whether new 
and material evidence has been submitted to reopen the 
appellant's claim for compensation benefits for glaucoma 
pursuant to the provisions of 38 U.S.C.A. § 1151.  In July 
2004, the appellant's attorney noted that no further action 
had been taken in response to the CAVC remand order.

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

In this case, the record does not reveal correspondence 
furnished to the veteran during the course of his claim that 
contains the current standard of specific notice of the VCAA 
and this law's requirements, particularly VA's obligation to 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  The CAVC has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the claims 
that were subject to the appealed Board decision.  See e.g. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

The Board cannot rectify this deficiency on its own; see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and it does not appear that the 
appellant has expressly waived the application of the VCAA to 
this claim.  Thus, the Board believes that it should address 
the application of the VCAA to this matter at this time.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
statement of the case addressing the 
matter of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to compensation 
benefits for glaucoma pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The 
veteran should be notified of the need to 
timely file a substantive appeal if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


